DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.  
Drawings
3.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to because in figures 1-3, some of texts are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the power consumption" in line 2; “the on and off” in line 7.  There are insufficient antecedent basis for this limitations in the claim.
Claims 2-13 rejected because they incorporate the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (Dong), CN 204795336.
As per claim 1, Dong discloses a control system for controlling an intelligent system [figures 1, 2] to reduce a power consumption based on a Bluetooth device [abstract all], comprising; 
a main control chip [core/movement board] of the intelligent system [figures 1, 2; English translation, page 1, lines 32-34]; the Bluetooth device connected with the main control chip; a controller connected with the Bluetooth device and the main control chip, respectively, wherein the controller is connected with a power supply aid is used for controlling on and off of a power supply circuit o the main control chip [figures 1, 2; English translation, page 3, lines 17-28]; 
an isolation circuit [Q3, figure 2] connected among the Bluetooth device, main control chip and the controller, when the controller controls the power supply circuit of the main control chip to be switched off the isolation circuit enables the Bluetooth device at an enabled state [figure 2; English translation, page 4, lines 3-22; page 5, lines 17-19, 32-35].

The switch control module is configured to start or close between the core board and the core board power supply VCC standby and the battery power source VCC_ battery according to the switch control signal sent by the Bluetooth module, or according to the switch state of the button module Switching.

FIG. 1 is a schematic structural diagram of a standby circuit according to an embodiment of the present invention; the standby circuit includes: an antenna module 101, a Bluetooth module 102, a button module 103, and a switch control module 104;
The antenna module 101 is configured to receive a switch control signal sent by a Bluetooth remote controller;
The Bluetooth module 102 is configured to send, according to the switch control signal received by the antenna module, a switch control signal that controls the switch control module;
The button module 103 is configured to control a switch of the switch control module according to a switch state of the button;
The switch control module 104 is configured to start or close the movement board and the core board power supply VCC_standby and the battery power supply VCC_battery according to the switch control signal sent by the Bluetooth module or according to the switch state of the button module. Switch between.


The switch control module includes: a first switch tube Q1, a second switch tube Q2, a first resistor R1, a third switch tube Q3, a second resistor R2 and a third resistor R3;
The first switch tube Q1 pin 1 outputs the core board power supply VCC_standby voltage, the first switch tube Q1 pin 2 is connected to the core board power supply VCC_standby input, and the first switch tube Q1 pin 3 Connected to the second switch tube Q2 pin 3, one end of the button module;
The second switch tube Q2 pin 1 is connected to the battery power source VCC_ battery, and the second switch tube Q2 pin 2 is outputting the battery power source VCC voltage;
The third switch tube Q3 pin 1 is grounded, the third switch tube Q3 pin 2 is connected to the first resistor R1, the first switch tube Q1 pin 3, the second switch tube Q2 pin 3 connection end, the third switch tube Q3 pin 3 is respectively connected to one end of the second resistor R2, one end of the third resistor R3, the button module and the sampling pin connection end;
The other end of the first resistor R1 is connected to the battery power source VCC_ battery;
The other end of the second resistor R2 is connected to the input and output interface;
The other end of the third resistor R3 is grounded.

R2 are a current limiting resistor and a third resistor R3 voltage dividing resistor.
The first switch tube Q1 is used to control the core board power supply VCC_standby voltage input and disconnection; the second switch tube Q2 is used to control the battery power source VCC_ battery voltage input and disconnection.

The first switch tube Q1 is turned off, the second switch tube Q2 is turned on, the
Bluetooth module power supply is changed from VCC_standby to VCC_ battery, the movement board standby voltage VCC_standby is turned off, and the movement board is not working, and its standby The power consumption is zero, and the A/D pin voltage becomes V1=0V again.		

		As per claim 4, Dong discloses that the isolation circuit is a triode, the triode comprising a base, a collector and an emitter; wherein the base is connected with a pin of the main control chip, and is provide d with a base resistor; the collector is connected with the controller, the collector is also connected with a pin of the Bluetooth device, and a collector resistor is disposed between the collector and the controller; and the emitter is grounded [figure 2; English translation, page 4, lines 3-16].
		As per claim 6, Dong inherently discloses the base resistor and/or the collector resistor have a resistance of 10K [figure 2]. As such a resistance of 10K is a designer choice.
		As per claim 8, Dong discloses that the controller and the Bluetooth device are connected through a data line; wherein the controller comprises: a DC-DC converter, one end of which is connected with the power supply unit and the other end of which is connected with the isolation electrical circuit and Bluetooth device; a control switch connected with the power supply unit, the Bluetooth device and the power supply circuit of the main control chip, respectively; the control switch is configured to be disconnected from the power supply circuit of the main control chip according to a 
		As per claim 10, Dong discloses the control switch is MOS transistor [figure 2; English translation, page 4, lines 17-19, 38-39].
		As per claim 12, Dong discloses that the main control chip and the Bluetooth device are connected through data transmission lines [figure 1; English translation, page 3, lines 17-24].
		 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (Dong), CN 204795336 in view of Ly-Gagnon et al. (Ly), US patent no. 9125158.
As per claim 2, Dong is silent that the Bluetooth device comprises a Bluetooth unit and a WIFl unit. 
Ly discloses the Bluetooth device comprises a Bluetooth unit and a WIFl unit [col.  4; lines 27-51].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Dong and Ly because they disclose a data communication devices, the specify teachings of Ly stated above would have further enhanced the functionality and performance of Dong system to obtain predictable results.
		As per claim 3, Dong discloses the isolation circuit is connected between the Bluetooth unit and the main control chip and between the Wifi unit and the main control chip, respectively [figures 1, 2; English translation, page 4, lines 3-16].
		As per claim 5, Dong discloses that the isolation circuit is a triode, the triode comprising a base, a collector and an emitter; wherein the base is connected with a pin of the main control chip, and is provide d with a base resistor; the collector is connected with the controller, the collector is also connected with a pin of the Bluetooth device, and a collector resistor is disposed between the collector and the controller; and the emitter is grounded [figure 2; English translation, page 4, lines 3-16].
		As to claim 7, Dong inherently discloses the base resistor and/or the collector resistor have a resistance of 10K [figure 2]. As such a resistance of 10K is a designer choice.

		As per claim 11, Dong discloses the control switch is MOS transistor [figure 2; English translation, page 4, lines 17-19, 38-39].
		As per claim 13, Ly discloses the data transmission lines comprise a USB data line based on an SDIO interface [col. 18, lines 25-28].
		 		
11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part .	
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Woo et al., US publication no. 20120214417 discloses a system for waking up an application processor of Bluetooth mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 5, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115